Citation Nr: 1539728	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-10 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964 and from September 12, 1990 to October 12, 1990.  He also had service with the army national guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which declined to reopen the Veteran's previously denied claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

During the course of the appeal in an April 2013 RO rating decision, entitlement to service connection for bilateral hearing loss was granted.  The benefit granted by the RO is the full benefit sought on appeal.  Accordingly, this issue is no longer before the Board.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2010.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in January 2011 and February 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the probative medical evidence of record has shown that tinnitus is related to his service-connected hearing loss.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

After a careful review of the record, the Board finds that service connection for tinnitus is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of tinnitus and a VA medical opinion reflects tinnitus is at least as likely as not proximately due to his service-connected hearing loss.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence of record indicates the Veteran has a current diagnosis of tinnitus.   See e.g., VA examination dated March 2011.  Although the VA examiners in the March 1, 2011 and March 8, 2011 found it was less likely as not (less than 50 percent probability) that tinnitus was caused by, or the result of, noise exposure encountered during active military service, the March 8, 2011 VA examiner found that tinnitus was at least as likely as not a symptom associated with the hearing loss.  In this case, no subsequent medical evidence of record contradicts the March 2011 opinion regarding tinnitus.  Notably, the most recent July 2012 VA examination found the etiology of tinnitus could not be determined without resorting to mere speculation.  The Board also observes that service connection was awarded for hearing loss in an April 2013 rating decision.  Therefore, the medical evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether tinnitus was proximately due to the Veteran's service-connected hearing loss, and the Board must resolve this doubt in the Veteran's favor and grant the claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


